Title: 6th.
From: Adams, John Quincy
To: 


       This morning after breakfasting with Mr. Andrews I walk’d leisurely to Boston. Just before I left Cambridge the parts for exhibition were distributed: Charles has a dialogue with Emerson: the circumstance gave me more pleasure than any allotment that I ever had, myself.
       As soon as I arrived in Boston, I immediately went to Court, and found them engaged upon the trial of one John Shehane for burglary. The attorney general began, in behalf of the commonwealth. He examined his witnesses and said but little, observing that he should wait to see what defence the counsel for the prisoner, had to make.
       Mr. Wetmore spoke first for the prisoner; at the first outset, he attempted to address the passions of the jury, Mr. Dawes who sat next to me observ’d that this was a bad omen. The pathetic he said should always be reserved for the latter part of the plea: a man should gradually grow warm (said he) as he advances in his subject; like a wheel, which acquires heat by rolling.
       The evidence which Mr. Wetmore produced, was very favorable to the prisoner. If true it proved an alibi; and it proved likewise that Shehane, had bought the articles, which he was charged with stealing: but they told so many different stories, and the attorney general produced such evidence, that they were perjured; that I think no stress could be laid upon it.
       Mr. Tudor spoke much at length in the afternoon; and very ably: Mr. Paine, closed for the Commonwealth, at about 7 in the evening. All the judges (there were four present) appeared to be of opinion that the prisoner was guilty. At half past 8, the jury was pack’d, and the court adjourn’d for an hour: but the jury had not then agreed upon a verdict; upon which the court adjourn’d till 9 o’clock to-morrow morning.
       I was so entirely engaged the whole day in hearing this trial, which was very interesting; that I had no time, to go any where else. Between 10 and 11 at night I carried my bundle to Mr. Colman’s, from whose house the stage setts off, and I took a bed there, in order to be ready to go very early in the morning.
      